JANVIER, J.,
concurring. I believe that there should be deducted from the weekly prior contributions made by the deceased son a sum to represent the value of his own board and lodging. However, since the deceased had lived in his mother’s home only a small portion of the time there should be deducted so inconsequential an amount that no substantial reduction would result in this particular case, and I complain only of the establishment of the principle that where a son pays to his mother a regular amount each week or each month, and lives with his mother, the whole sum' should be considered as a contribution to her. Part of the amount represents payment for his board and lodging and not contribution.
I concur in the decree.